REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND

               No. 1008

        September Term, 2014




            LUCY WARE

                   v.

       PEOPLE'S COUNSEL
 FOR BALTIMORE COUNTY, ET AL.




   Eyler, Deborah S.,
   Meredith,
   Leahy,

                               JJ.


    Opinion by Eyler, Deborah S., J.




         Filed: July 2, 2015
       Lucy Ware, the appellant, appeals from a judgment of the Circuit Court for Baltimore

County affirming a decision of the Board of Appeals for Baltimore County (“the Board”).

The Board’s decision denied Ware’s petitions for a special hearing and for zoning variances,

both of which arose from her proposal to convert a single family home into a church. The

appellees are the People’s Counsel for Baltimore County (“People’s Counsel”) and 21 nearby

residents who appeared before the Board as protestants and participated in the judicial review

proceedings.1

       Ware presents four questions for review, which we have combined and rephrased as

follows:

       I.       Did the Board err when it determined that the residential transition area
                regulations set forth in the Baltimore County Zoning Regulations
                (“BCZR”) imposed conditions upon Ware’s proposed change in use of
                the property?

       II.      If the Board correctly determined that the RTA regulations applied, was
                the Board’s decision to deny Ware an exception from those regulations
                legally correct and supported by substantial evidence in the record? [2]

       1
       The protestants are: Barbara Roberson, Jimmie Roberson, Ruthanne Otto, Tom Otto,
Barry Powell, Sylvia Powell, Gayle Emerson, Lillian Nolley, Helen Aiken, Linda Miller, Tim
Lang, Peggy Lang, Wade Young, II, Dale Watkins, Rathea Mims, Al Michel, Evelyn Michel,
E. Eddie Daniels, Muriel Lyles, Clyde Lyles, and Ella Green.
       While the protestants filed a separate brief in this Court, they also adopted the
arguments raised in People’s Counsel’s brief. We shall refer to the appellees collectively as
“People’s Counsel” unless otherwise necessary.
       2
        As framed by Ware, the questions are:
       1.     Did the Board err when it determined that Residential Transition Area
              (“RTA”) regulations are applicable in this instance, considering that the
              purpose of the RTA is to regulate housing types?
       2.     Did the Board err when it determined that the RTA regulations applied
              notwithstanding that the Property is not being developed and instead the
                                                                                (continued...)
       For the reasons to follow, we shall affirm the judgment of the circuit court.

                            FACTS AND PROCEEDINGS

       Ware was born and educated in Kenya, where she earned a degree in construction

engineering. She has lived in the United States for over 20 years. In 1996, she established

a non-denominational Christian church known as "Jesus Christ is the Answer Ministries"

("the Church"). For many years, the Church operated in rented space in a hotel at Cross

Keys, in Baltimore City. In 2005, Ware became an ordained minister.

       On August 31, 2012, Ware purchased a 2,900 square-foot rancher style house on a 1.2

acre lot at 4512 Old Court Road, in Milford Mill (“the Property”). The Property was built

in 1951 and is located in “Diana Acres,” a residential subdivision. It is zoned Density

Residential (“DR”) 3.5 (3.5 units permitted per acre), and is situated in the middle of a

residential block. All the surrounding properties are single-family homes that are zoned DR

5.5 (5.5 units permitted per acre).

       The Property was used as a single-family residence from the time it was built until

Ware purchased it (61 years). Ware and her husband do not live at the Property; they live in


       2
        (...continued)
               use of the building thereon is being converted from a single family
               dwelling to a church?
       3.      Did the Board err when it applied the RTA as a use regulation and
               considered the impacts of the proposed church use on the
               neighborhood?
       4.      Did the Board err when it found that the proposed use/conversion of the
               property was not an exception to the application of the RTA
               regulations?

                                             2
a house on Liberty Road. Ware bought the Property in order to convert it from use as a

single-family residence to use as a church, i.e., for the operation of the Church.

A. The Pertinent Zoning Regulations

       Article 1B of the BCZR governs DR Zones in Baltimore County (“the County”).3 A

church or any other building used for religious worship is a use “permitted as of right” in a

DR zone. § 1B01.1.A.3. Even a permitted use in a DR zone must comply with section

1B01.1.B, however, which establishes “[d]welling-type and other supplementary use

restrictions based on existing subdivision and development characteristics.” One such

restriction pertains to residential transition areas (“RTA”), which are buffer and screening

areas. § 1B01.1.B.1. An RTA is a “one-hundred-foot area, including any public road or

public right-of-way, extending from a D.R. zoned tract boundary into the site to be

developed.” § 1B01.1.B.1.a(1).

       As relevant here, an RTA is “generated” if the property “to be developed is zoned

D.R. and lies adjacent to land zoned . . . D.R.3.5 [or] D.R.5.5” containing a “single-family

detached . . . dwelling within 150 feet of the tract boundary.” § 1B01.1.B.1.b. A property

owner may seek a variance from the RTA buffer requirements, but only if 1) the variance is

recommended by certain County agencies or 2) there is a finding at a development review

hearing, pursuant to Article 32, subtitle 4 of the County Code (“the Code”), that a

modification to the RTA satisfies compatibility criteria and that a reduction in the RTA “will


       3
           All citations are to the BCZR unless otherwise indicated.

                                               3
not adversely impact the residential community . . . adjacent to the property to be developed.”

§ 1B01.1.B.1.c.

       An RTA “use is any use” permitted as of right or by special exception in the zone or

“[a]ny [business or industrial] parking area permitted under Section 409.8.B subject to the

approval of a specific landscape plan for the buffer area which must meet the requirements

for a Class A plan.” § 1B01.1.B.1.d.

       Section 1B01.1.B.1.e establishes the “[c]onditions” in an RTA. Any single-family

detached, semi-detached, or duplex dwelling is permissible within an RTA. A “parking lot”

must be “set back from the tract boundary 75 feet and provide a fifty-foot RTA buffer.” §

1B01.1.B.1.e(2). The “buffer” must be an “upgraded, uncleared, landscaped buffer” and may

not contain drainage areas, stormwater management ponds, or accessory structures, unless

otherwise directed by the hearing officer upon the recommendation of the County. §

1B01.1.B.e(3).

       There are “[e]xceptions to residential transition” that, if applicable, eliminate the

“conditions” set forth above for a proposed site plan. § 1B01.1.B.1.g. Four of the exceptions

pertain to churches. As relevant here, subsection (6) excepts a “new church or other building

for religious worship, the site plan for which has been approved after a public hearing in

accordance with Section 500.7” if there is a finding that “the proposed improvements are

planned in such a way that compliance, to the extent possible with RTA use requirements,




                                              4
will be maintained and that said plan can otherwise be expected to be compatible with the

character and general welfare of the surrounding residential premises.”

B. The Proposed Changes to the Property

       The house on the Property is situated on the eastern side of the lot, 28 feet from the

property line of the neighboring property at its closest point. When Ware purchased the

Property, it had a macadam driveway that ran from Old Court Road to the east of the house.

The driveway emptied into a wide paved parking area that extended nearly to the eastern

property line.

       Ware replaced the roof of the house and added a deck. She did not make any other

changes to the exterior of the house, and does not plan to do so. Significant to the issues in

this case, Ware created a parking lot to the rear of the house by covering the grass in that area

with gravel. To access this parking lot, cars must drive beyond the end of the macadam

driveway along the eastern side of the house and turn left onto the gravel lot. Ware planted

45 Leyland Cypress trees along the eastern and northern Property lines to partially screen the

new parking lot.4

       In October of 2012, Ware held two Church events on the Property: a cookout and a

party. During both events, parishioners parked on the gravel parking lot and also on the lawn

at the rear of the Property. Neighbors counted 50 cars at the Property. They complained to




       4
        Ware plans to renovate the interior of the house to accommodate its use as a church.
At the time of the relevant proceedings, she had not undertaken any such changes.

                                               5
County zoning authorities, who contacted Ware and advised her that she could not use the

Property as a church until she brought it into compliance with the BCZR.

C. The Zoning Petitions

         On December 21, 2012, Ware filed petitions for a special hearing and zoning

variances with the County Department of Permits, Approvals, and Inspection. Her petition

for special hearing sought to change the Property’s use from a single-family residence to a

church; to allow an RTA buffer of 0 feet in lieu of the required 50 feet; and to allow an RTA

setback of 0 feet in lieu of the required 75 feet from a tract boundary to a parking lot. Ware

sought variances from parking regulations that require every parking space to have direct

access to an aisle (section 409.4); the surface of the lot to be “durable and dustless” (section

409.8A2); and the lot to be striped (section 409.8A6).

         In January of 2013, People’s Counsel entered its appearance in the case.

         On February 27, 2013, a hearing was held before an Administrative Law Judge

(“ALJ”) at the Office of Administrative Hearings. On March 7, 2013, the ALJ issued a

written decision recommending denial of Ware’s petitions. Ware noted a timely appeal to the

Board.

         On June 18, 2013, the Board conducted a de novo hearing. Ware testified and called

two Church members who supported her petitions. She also called as an expert witness

Bruce Doak, P.E., the engineer and property line surveyor who prepared her site plan.




                                               6
       The site plan shows the contours of the existing house on the Property with the gravel

parking lot at the rear. It shows that the parking lot has 16 spaces, which is the number

required for a “principal place of worship” with 64 seats, under section 409.6.              The

easternmost parking space is only a few feet from the property line with the adjacent

residential property. All or part of six of the parking spaces are within the 50-foot RTA

buffer and all or part of 10 of the parking spaces are within the 75-foot RTA setback area.

The driveway is entirely within the 50-foot buffer.

       Ware testified that the Church has 30 adult members. They bring their children to

services and are permitted to bring guests. She hopes to increase church membership, but

will determine the maximum size based upon fire department occupancy regulations. She

expects that parishioners will travel to the church by car and by bus. If the parking lot is full,

they can “park on the grass.” She plans to hold one traditional service on Sunday mornings,

prayer and worship services on Monday and Friday evenings from 7:00 p.m. to 8:30 p.m.,

and prayer services on Wednesday evenings in the same time frame.

       Doak testified that without zoning relief Ware cannot use the Property as a church

because there is no area of the Property for a parking lot that will not infringe on the 75-foot

RTA setback area and the 50-foot RTA buffer. Doak presented an alternate site plan to show

that a parking lot could be reconfigured to move more of the parking out of the buffer and

setback areas, but even this site plan (which the parties agree was not before the Board for

approval) would include some parking within those areas. With respect to the driveway,



                                                7
Doak explained that if the Property were used as a dwelling, it would not need to comply

with the RTA conditions; once the use changed to a church, the driveway was within the

RTA buffer and zoning relief was necessary to bring it into compliance.

       Doak also testified that three other churches are located on Old Court Road in close

proximity to the Property. Two are in a DR 5.5 zone and one is in a DR 3.5 zone. Doak did

not testify about whether these church properties comply with the RTA conditions.

       Finally, with respect to the parking variances, Doak opined that the Property is unique

because it is larger than many lots in the area and had not reached maximum density.

       Seven of the protestants testified in opposition to the petitions. They expressed

concern about increased traffic and noise that will result if the Property is allowed to be

converted for use as a church, and about decreased property values. Dale Watkins, who lives

in a house behind the Property, testified that a parking lot and additional parking at the rear

of the Property likely will cause “noise and commotion,” especially during the evening hours

when the area is dark.

       The protestants called James Patton, P.E., as an expert witness. He testified that

Ware’s site plan did not satisfy even the minimal RTA requirements. With respect to the

variance requests, he opined that the Property was not unique and that the hardships Ware

was claiming were self-imposed because she did not investigate the zoning requirements for

a church before she purchased the Property.




                                              8
       At the conclusion of the hearing, the Board directed the parties to submit memoranda

of law. On July 30, 2013, the Board reconvened to deliberate.

       On October 9, 2013, the Board issued its final written decision denying the petitions.

After summarizing the evidence and the relevant regulations, the Board turned to the

threshold question whether an RTA was “generated” by Ware’s proposed change in use of

the Property. That inquiry turned on whether the “proposed use as a ‘church’ is a residential

transition use’” under sections 1B01.1.B.1.b & d. The Board determined that it is a

“residential transition use” because a church is a use permitted as of right in the zone, the

Property is in a covered DR zone, and the Property is adjacent to properties in a covered DR

zone. Thus, “the transition area [is] generated.”

       The Board rejected Ware’s argument that “because she [was] not making any exterior

structural changes or additions to the home” the RTA was not generated. To support this

argument, Ware pointed to language in section 1B01.1.B.1 that references the site or property

“to be developed,” and the definition of “development” in section 32-4-101(p) of the Code,

which includes “the improvement of property for any purpose involving building.” The

Board concluded that Ware was “improving” the Property, and thus was developing it,

because she was “changing the landscaping, driveway and parking that is required under the

BCZR to change the use from single family home to church.” The Board referenced the

definition of “[i]mprovements” in the Code, which includes “[l]andscaping” and “[o]ther

improvements as determined necessary and appropriate by the [C]ounty.” Code § 32-4-



                                              9
101(w). The Board found that the County had required Ware to landscape the Property to

“screen the parking lot from the adjoining property.” Further, the County had required Ware

to provide off-street parking for the proposed church use, which also qualified as an

improvement “determined necessary and appropriate by the [C]ounty.”

       The Board then turned to the question whether the church use “qualifie[d] for an

exception from the RTA restrictions under 1B01.1.B.1.g(6),” the only exception that possibly

could apply to the Property. The Board opined:

       [T]he proposed Church does not even minimally comply with the RTA
       requirements. The proposal is for no buffer and no setbacks. The evidence did
       not show that the plan submitted by [Ware] would be compatible with the
       character or general welfare of the surrounding homes which homes are
       occupied by the Protestants who testified. The Board finds credible the
       concerns voiced by the Protestants concerning increased traffic generated by
       this use in the middle of a residential block.
              While [Ware] testified that there were 30 members, the parking
       calculations on the site plan revealed that this was a 64 seat church. [Ware]
       agreed that members could bring guests and family members as well as
       children. We see this Church as being in the early stage of growth and we
       expect and anticipate that it will continue to grow, particularly given the
       charitable work that it does. The modest size of this single family home, on
       1.2 acres, is not sufficient to house the planned functions and services.

       The Board noted that photographs of the other three churches on Old Court Road

showed that each property had adequate space for a parking lot that was “paved and striped,”

so that the “impact on the surrounding properties” was less intense. In contrast, it was “not

compatible with the neighborhood for cars to park on the grass [of the Property] for church

activities that [would] occur during the week and on weekends.” For all of these reasons, the




                                             10
Board determined that the subsection g(6) exception was not satisfied and denied the petition

for special hearing.

       The Board’s denial of Ware’s petition for special hearing rendered moot her petition

for parking variances. The Board stated, however, that had it considered that issue, it would

have denied the requested variances because the Property was not unique and because the

hardships resulting in any practical difficulty all were self-imposed.

       Ware timely filed an action for judicial review in the Circuit Court for Baltimore

County. That court affirmed the decision of the Board. This appeal followed.

       We shall include additional facts as necessary to our discussion of the issues.

                              STANDARD OF REVIEW

       In an appeal from a judgment entered on judicial review of a final agency decision,

we look “through” the decision of the circuit court to review the agency decision itself.

People’s Counsel v. Country Ridge Shopping Center, Inc., 144 Md. App. 580, 591 (2002).

Our role “in reviewing [the final] administrative agency adjudicatory decision is narrow.’”

Bd. of Physician Quality Assurance v. Banks, 354 Md. 59, 67 (1999) (citing United Parcel

v. People’s Counsel, 336 Md. 569, 576 (1994)). It is limited to determining whether “‘there

is substantial evidence in the record as a whole to support the agency’s findings and

conclusions, and to determine if the administrative decision is premised upon an erroneous

conclusion of law.’” Id. at 67–68 (quoting United Parcel, 336 Md. at 577).




                                             11
       “An agency’s fact-finding is based on substantial evidence if ‘supported by such

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Kim v.

Md. State Bd. of Physicians, 196 Md. App. 362, 370 (2010) (quoting People’s Counsel v.

Surina, 400 Md. 662, 681 (2007)). “The agency’s decision must be reviewed in the light

most favorable to it; because it is the agency’s province to resolve conflicting evidence and

draw inferences from that evidence, its decision carries a presumption of correctness and

validity.” State Bd. of Physicians v. Bernstein, 167 Md. App. 714, 751 (2006). In contrast,

while we may “give weight to an agency’s experience in interpretation of a statute that it

administers, . . . it is always within our prerogative to determine whether an agency’s

conclusions of law are correct.” Schwartz v. Md. Dep’t of Natural Res., 385 Md. 534, 554

(2005).

                                      DISCUSSION

                                              I.

       Ware contends the Board erred as a matter of law in ruling that the RTA regulations

apply to the proposed change in use of the Property. She offers two reasons in support. First,

the RTA regulations are expressly intended to “assure that . . . adequate buffers and

screening are provided between dissimilar housing types.” § 1B01.1.B.1.a(2) (emphasis

added). Ware maintains that because she is proposing an institutional use on the Property,

the RTA regulations do not come into play. Second, Ware asserts that the RTA regulations

only apply when a property is being “developed.” According to Ware, the changes she


                                             12
proposes to the use of the Property do not amount to “development” within the dictionary

meaning of that term.

       People’s Counsel responds that Ware is “bound by the four corners of her petition for

special hearing,” in which she sought relief from the RTA buffer and setbacks, and may not

now argue that the RTA conditions do not apply to the Property at all. In any event, People’s

Counsel maintains that the RTA conditions apply to any “residential transition use,” which

includes a church use. With respect to Ware’s argument that she is not developing the

Property, People’s Counsel responds that the landscaping and creation of a new parking lot

plainly amount to development of the Property under the definitions in the Code and in the

dictionary.

       Our interpretation of the RTA regulations in the BCZR is governed by the well-

established principles of statutory interpretation.

       We have said time and again that “the paramount object of statutory
       construction is the ascertainment and effectuation of the real intention of the
       Legislature.” The process of statutory interpretation begins with the plain
       language of the statute, where we “read[ ] the statute as a whole to ensure that
       no word, clause, sentence or phrase is rendered surplusage, superfluous,
       meaningless or nugatory.” If the plain language of the statute is clear and
       unambiguous, the process ends and “no further sleuthing of statutory
       interpretation is needed.”

Fisher v. E. Corr. Inst., 425 Md. 699, 706-07 (2012) (citations omitted).

       We begin with Ware’s argument that the RTA conditions only apply to “dissimilar

housing types.” She maintains that because she is proposing to change the use of the Property

from a residential dwelling to a church, the Property need not comply with any RTA

                                              13
conditions. We disagree. The language Ware cites appears in section 1B01.1.B.1.a, which

is the purpose clause of the RTA regulations. It states that “the purpose of an RTA is to

assure that similar housing types are built adjacent to one another or that adequate buffers

and screening are provided between dissimilar housing types.” Although this may be a

central purpose of the RTA regulations, subsection d makes plain that the regulations apply

even when a proposed use is not residential in character. As relevant here, subsection d

defines a “residential transition use” to be “any use . . . permitted as of right under Section

1B01.1.A.” (Emphasis added.) That section permits as of right many non-residential uses

within a DR zone, including hospitals, day care facilities, schools, and churches. Subsection

d applies to “any” of these uses, without regard to whether the use is residential or non-

residential. Ware’s proposal to convert a single-family dwelling in a DR 3.5 zone into a

church involves a “residential transition use.” The Board’s legal conclusion to this effect

was correct.5


       5
        Ware argues that the Board’s decision in this case is contrary to a prior Board
decision and, as such, its legal conclusion that the RTA was applicable is erroneous as a
matter of law. We disagree. The prior decision of the Board, which Ware acknowledges is
not binding on this Court, involved the development of a Sonic fast food restaurant on a split-
zoned parcel. See In the Matter of Michael R. Mardiney, Jr. M.D. - Legal Owner, Case No.
13-171-SPHXA (decided Nov. 21, 2013). The restaurant was to be built on the front of the
Property, which was zoned commercial, and an existing parking lot was to be repaved and
screened on the back part of the Property, which was in a DR zone. The Board determined
that because “[n]o housing [was] proposed to be constructed,” the RTA did not apply and
because the property owner was not constructing a parking lot on the DR portion of the
property, but was continuing its permitted use in that regard, there also was no development
of the DR zoned portion of the property. No petition for judicial review was filed.
                                                                                (continued...)

                                              14
       This conclusion also is borne out by the exceptions to the RTA conditions. If

compliance with RTA conditions only would be required when a property owner proposed

the development of a “dissimilar housing type,” there would be no need for the four

exceptions for church uses, the exception for a child care center, or the exception for transit

facility or rail passenger facility. None of these uses involve housing and all are expressly

excepted from the application of the RTA conditions. See Fisher, 425 Md. at 706 (“we

‘read[ ] the statute as a whole to ensure that no word, clause, sentence or phrase is rendered

surplusage, superfluous, meaningless or nugatory.’” )(citation omitted).

       We now turn to whether Ware is “develop[ing]” the Property for use as a church. In

her memorandum of law submitted to the Board following the hearing, Ware argued that she

is not developing the Property, citing the definition of that term as it appears in section 32-4-

101(p) of the Code.       The Board rejected her argument, noting that that definition

encompasses “[t]he improvement of property for any purpose involving building” and, under

another definition in the Code, “[i]mprovements” include landscaping and any other

“improvements as determined necessary and appropriate by the county.” Code § 32-4-

101(w).




       5
        (...continued)
       For the reasons already explained, we have held as a matter of law that the plain
language of the RTA regulations makes the buffer and setback conditions applicable to RTA
uses, not just to dissimilar housing types. Thus, to the extent the two decisions are in
conflict, we conclude that the Board’s decision in the instant case correctly interpreted the
RTA regulations.

                                               15
       Before this Court, Ware now argues that the Board erred as a matter of law by relying

on the definition she cited to it. She asserts that the Board should have looked to the

dictionary definition of “development” because the BCZR instructs that any term not defined

therein shall have “the ordinarily accepted definition as set forth in the most recent edition

of Webster’s Third International Dictionary of the English Language, Unabridged.” § 101.

The pertinent Webster’s definition of “develop” is “to make actually available or usable . .

. as (1) to convert (as raw land) into an area suitable for residential or business purposes.”

       Under either definition, Ware’s changes to the Property amounted to “development.”

As discussed, she created a new parking lot behind the house on the Property. Although she

did not pave or stripe the lot (and sought variances to avoid having to do so), she poured

gravel over the area to establish the lot. She planted numerous trees to screen the new

parking lot and agreed to plant additional trees if the relief requested in her petition for

special hearing were granted. She proposed new drainage and stormwater management

systems to accommodate the new use. These changes to the Property were necessitated by

the conversion of the Property from use as a single-family residence to a 64-seat church. The

changes are improvements under the Code definition. They also are necessary to make the

Property usable as a church, under the dictionary definition, because, unlike a single-family

residence, which only requires parking to accommodate residents, a church (especially a 64-

seat church) requires parking for parishioners who will be coming to services and events.

Indeed, that is the very reason that Ware put a gravel parking lot on the Property. For all of



                                              16
these reasons, we perceive no error in the Board’s finding that the Property was being

developed by Ware for use as a church.

                                            II.

       Ware contends the Board erred by denying her relief from the RTA because, even if

the RTA regulations apply (which we have held they do), the Property is excepted from the

buffer and setback conditions. People’s Counsel responds that the Board correctly found that

Ware’s site plan failed even to minimally comply with the RTA conditions and that the

“incompatibility with the general welfare of the surrounding premises [was] conspicuous.”

       As discussed, section 1B01.1.B.1.g(6) states that a “new church or other building for

religious worship, the site plan for which has been approved after a public hearing in

accordance with Section 500.7” may be excepted from the RTA conditions if two

requirements are met. First, “the proposed improvements [must be] planned in such a way

that compliance, to the extent possible with RTA use requirements, will be maintained.” §

1B01.1.B.1.g(6). Second, the “plan [must] be compatible with the character and general

welfare of the surrounding residential premises.” Id.

       The Board found that neither prong of the exception was met. Ware’s site plan did

not comply with the RTA use requirements at all because it proposed no buffer and no set

back between the parking lot and the eastern boundary of the Property. As mentioned, Doak

acknowledged in his testimony that Ware could configure the parking lot to reduce its

infringement upon the RTA. The Board’s finding that the site plan did not comply with the



                                            17
RTA to the extent possible was supported by substantial evidence in the record and validates

its conclusion that the exception does not apply.

       The Board also found that the “plan” could not “otherwise be expected to be

compatible with the character and general welfare of the surrounding residential premises.”

Ware takes issue with the Board’s finding that the use of the Property as a church would be

incompatible with the surrounding residential premises. She points out that a church is a use

as of right in a DR zone and argues that the RTA regulations do not restrict use; they only

restrict building or developing land within the buffer. She argues that the Board improperly

considered how the use would affect the neighboring properties.

       Although the Board commented on the testimony from the protestants concerning

noise and traffic occasioned by the change in use, it also found that the physical layout of the

Property was not suited for the planned use. The other church properties in the area are

situated on larger lots and have sufficient space for parking. In contrast, the planned 16-

space parking lot immediately adjacent to a residential property, mostly within the RTA

buffer and setback areas, is not compatible with the character and general welfare of the

neighborhood. These findings are supported by substantial evidence in the record and are

a sufficient basis to support the Board’s incompatibility finding.

       For all of these reasons, the Board did not err by concluding that the RTA conditions

applied to the Property, that the proposed site plan did not satisfy the conditions, and that the

Property was not excepted from those conditions. In light of our holding, we need not



                                               18
address the Board’s alternative ruling on Ware’s petition for variances from parking

regulations.


                                             JUDGMENT OF THE CIRCUIT
                                             COURT FOR BALTIMORE COUNTY
                                             AFFIRMED. COSTS TO BE PAID BY
                                             THE APPELLANTS.




                                        19